Citation Nr: 1040792	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-41 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical 
expenses incurred at a private medical facility on December 30, 
1997.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1973 to March 1976.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of February 2004 by the Department of 
Veterans Affairs Medical Center (VAMC) in Canandaigua, New York.

The Veteran requested a video-conference hearing in conjunction 
with this current claim.  The hearing was scheduled and 
subsequently held in October 2007 before the undersigned Veterans 
Law Judge (VLJ).  The Veteran testified at the hearing and the 
transcript is of record.

The Veteran's claim was previously before the Board in December 
2007 and remanded at that time for additional evidentiary 
development, to include obtaining private treatment records and 
outstanding billing statements for the December 30, 1997 episode 
of care, as well as an opinion concerning the claimed emergent 
nature of the Veteran's condition at the time services were 
rendered, whether VA medical facilities were feasibly available, 
and whether the Veteran obtained prior authorization from VA 
before receiving treatment at the private medical facility.  For 
reasons discussed in greater detail below, the Board finds 
substantial compliance with the December 2007 remand order.  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran is service-connected for chronic uretheritis due 
to chronic vaginitis; postoperative residuals of endometriosis 
with total abdominal hysterectomy; residuals of a head 
concussion; and laceration scar of the right index finger. 

2.  The Veteran underwent planned surgery on December 30, 1997 at 
Little Falls Hospital in Little Falls, New York.    
3.  The Veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred at Little Falls Hospital 
on December 30, 1997 was timely filed.

4.  The Veteran's statements and hearing testimony regarding 
preauthorization for surgery as well as the nature and severity 
of her symptoms on December 30, 1997 lack credibility.

5.  VA offered to provide surgical care to the Veteran for her 
service-connected endometriosis, but she elected not to have the 
surgery performed by VA because of concerns regarding the 
competence and skill of its surgeons as well as her unique set of 
medical circumstances.

6.  The surgical procedure that the Veteran received at Little 
Falls Hospital on December 30, 1997 for treatment of pelvic 
endometriosis was not previously authorized nor was it of such 
nature that a prudent layperson would have reasonably expected 
that delay in seeking immediate medical attention would have been 
hazardous to life or health.


CONCLUSION OF LAW

The criteria are not met for payment or reimbursement of the 
unauthorized medical expenses incurred on December 30, 1997 at 
Little Falls Hospital.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.52-17.56; 17.120; 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she is entitled to payment or 
reimbursement for medical care received on December 30, 1997 at 
the Little Falls Hospital (LFH) in Little Falls, New York.

By way of history, the Veteran was service-connected for, among 
other conditions, chronic uretheritis due to chronic vaginitis 
in a rating decision dated April 1977.  The Veteran's condition 
was evaluated as 20 percent disabling, effective March 27, 
1976.

The Veteran filed an original service connection claim for 
endometriosis and hysterectomy residuals in May 1997.  The RO 
granted service connection for post-operative residuals of 
endometriosis with total abdominal hysterectomy and removal of 
the ovaries in a rating decision dated July 2003.  The RO 
evaluated the Veteran's disability as 30 percent disabling, 
effective May 12, 1997.  Thereafter, the RO assigned a 
temporary total evaluation from December 30, 1997 following 
complete removal of the uterus and both ovaries; a 50 percent 
evaluation from April 1, 1998 for complete loss of the uterus 
and both ovaries following a period of post-surgical 
convalescence; and a temporary total evaluation from April 23, 
2001 based on surgical or other treatment requiring 
convalescence.  Effective June 1, 2001, the Veteran's 
disability was evaluated as 50 percent disabling.  
  
Before addressing the merits of the Veteran's claim, the Board 
notes that the issue of whether the Veteran timely filed her 
claim for payment or reimbursement of the unauthorized medical 
expenses incurred on December 30, 1997 at LFH has been raised by 
the evidence of record.  

The Veteran filed the current claim for payment or reimbursement 
of the unauthorized medical expenses incurred on December 30, 
1997 at LFH in January 2004.  The VAMC denied the Veteran's claim 
in a decision dated February 2004 on the grounds that it was not 
timely filed.  The Veteran filed a timely notice of disagreement 
(NOD), and in September 2004, the VAMC issued a statement of the 
case (SOC) in which it continued to deny the Veteran's claim on 
the grounds that she failed to file her claim in a timely manner.  
The Veteran was notified of this decision and timely perfected 
this appeal.  

With regard to whether the Veteran's claim for payment or 
reimbursement of the unauthorized medical expenses was timely 
filed, 38 C.F.R. § 17.126(b) provides:
In the case of care or services rendered 
prior to a VA adjudication allowing 
service-connection:
	
(1)  The claim must be filed within 2 years 
of the date the veteran was notified by VA 
of the allowance of the award of service-
connection.

(2)  VA payment may be made for care 
related to the service-connected 
disability received only within a 2-year 
period prior to the date the veteran filed 
the original or reopened claim which 
resulted in the award of service-
connection but never prior to the 
effective date of the award of service-
connection within that 2-year period.

(3) VA payment will never be made for any 
care received beyond this 2-year period 
whether service-connected or not.

Here, the Veteran underwent a surgical procedure for treatment of 
pelvic endometriosis at LFH on December 30, 1997, prior to the 
award of service connection for this disability.  As noted above, 
the Veteran was awarded service connection for postoperative 
residuals of endometriosis with total abdominal hysterectomy by 
way of a rating decision dated July 2003.  The effective date 
assigned for this disability award was May 12, 1997, prior to the 
time that the private care in question was rendered.  

Pertinent provisions discussed immediately above make clear that 
a claim for payment or reimbursement of the unauthorized medical 
expenses must be filed within two years of the date that a 
veteran is notified of the allowance of the award of service 
connection.  See 38 C.F.R. § 17.126(b)(1).  The Veteran was 
notified of the grant of service connection for endometriosis 
residuals in July 2003 and she filed the claim for payment or 
reimbursement of the unauthorized medical expenses in January 
2004.  The Veteran's claim was timely filed here as it was filed 
within two years of the date of the notification of the allowance 
of the award of service connection.  38 C.F.R. § 17.126(b)(1).  

Payment Under 38 U.S.C.A. § 1728

According to 38 C.F.R. § 17.54 (2010), the admission of a veteran 
to a non-VA hospital at VA expense must be authorized in advance.  
In the case of an emergency that existed at the time of 
admission, an authorization may be deemed a prior authorization 
if an application, whether formal or informal, by telephone, 
telegraph, or other communication, made by the veteran or by 
others on his/her behalf is dispatched to VA for veterans in the 
48 contiguous States and Puerto Rico, within 72 hours after the 
hour of admission, including in the computation of time Saturday, 
Sunday, and holidays.

Pursuant to 38 C.F.R. § 17.52(a) (2010), VA may contract with 
non-VA facilities for care.  Furthermore, 38 C.F.R. § 17.120 
(2010) provides that, to the extent allowable, payment or 
reimbursement of the expenses of care, not previously authorized 
in a private or public (or Federal) hospital not operated by VA, 
or of any medical services not previously authorized including 
transportation may be paid on the basis of a claim timely filed 
under the following circumstances:

(a)  For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to a 
veteran in need of such care or services:

(1)  For an adjudicated service-
connected disability;

(2)  For non-service-connected 
disabilities associated with and held 
to be aggravating an adjudicated 
service-connected disability;

(3)  For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;

(4)  For any illness, injury, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

See also, 38 U.S.C.A. § 1728 (West 2002); Zimick v. West, 11 
Vet App. 45, 49 (1998).  

Factual Background and Analysis

Medical records associated with the Veteran's duplicate 
combined health record (CHR) revealed that she contacted VA on 
December 11, 1997 to report dissatisfaction with the care she 
received for endometriosis.  The Veteran reported having 
vaginal pain and nausea earlier that morning, but indicated 
that she did not want to go to the local emergency department 
because of the cost involved.  According to the Veteran, female 
veterans were at a "disadvantage" because there was no one 
available to address their needs.  She agreed to call back 
later that morning to schedule a gynecological appointment. 

Later that day, the Veteran presented to P. Ahluwalia, M.D. for 
a private gynecological examination.  She reported a history of 
pelvic pain, gas, bloating, nausea, vomiting, weight gain, and 
"passing out" in the four months prior to this appointment.  
Following a gynecological examination, Dr. Ahluwalia diagnosed 
the Veteran as having possible residuals of endometriosis.  

The Veteran also had a clinic appointment at a VA medical 
facility on December 11, 1997.  The Veteran reported subjective 
complaints of extreme abdominal pain, nausea, dizziness, 
frequent urination, and weight gain.  It was noted that the 
Veteran contacted VA earlier that morning with similar 
complaints and was instructed to go to VA's emergency 
department.  She declined, stating that she was "busy," and 
requested an evening appointment.  The Veteran denied any 
appetite changes or difficulty eating or drinking.  The 
impression was "atypical pains."  The examiner referred the 
Veteran to the gynecological clinic for further evaluation and 
instructed her to call a physician and/or come to the hospital 
if her symptoms became severe. 

In a VA telephone contact form dated December 12, 1997, the 
Veteran indicated that she was recently advised to have surgery 
to treat her endometriosis.  She inquired as to "what the VA 
can do" and who would do the surgery.  A signed notation on 
the contact form from a VA physician indicated that the Veteran 
needed to be evaluated by the gynecological service for a 
treatment plan.  Thereafter, the physician stated that surgery 
would be performed by the attending gynecological surgeon or a 
general surgeon.   

On December 13, 1997, the Veteran was afforded a VA 
gynecological consultation.  She reported a six-month history 
of worsening pelvic and abdominal pain, as well as bloating and 
weight gain.  The Veteran denied any appetite changes, but 
indicated that she experienced nausea, vomiting, diarrhea, 
infrequent shortness of breath, and a "few" episodes of 
"blacking out" due to discomfort.  It was noted that the 
Veteran recently sought private care for her symptoms and the 
recommendation was to perform a laparoscopy.  An upper 
gastrointestinal series as well as pelvic and abdominal 
ultrasounds were normal.  
The examiner discussed with the Veteran "at length" the 
possibility of stage 3 endometriosis, adhesive disease, and/or 
bowel disease as the etiology for her pain.  The Veteran agreed 
to the expedient completion of a gastrointestinal work-up as 
well as an "as needed" gynecological follow-up for a 
diagnostic laparoscopy or laparotomy.

Also associated with the duplicate CHR is a statement from Dr. 
Ahluwalia dated December 16, 1997.  Dr. Ahluwalia noted that he 
examined the Veteran on December 11 after she reported a four 
to five month history of persistent lower pelvic pain.  Dr. 
Ahluwalia further stated:

After much discussion with the [Veteran], 
laparoscopic surgery was discussed to take 
care of the problem.  The type of surgery 
would require the skills of an advanced 
laparoscopic surgeon and would involve 
stripping the pelvic [illegible] for 
residual endometriosis.  I have years of 
experience with this surgery and would be 
more than happy to perform the same 
pending your approval.

The Veteran was subsequently afforded a gastrointestinal 
consultation at a VA medical facility on December 17, 1997.  She 
reported subjective complaints of progressively worsening 
abdominal pain for a period of six months.  Initially, it was 
noted that the Veteran had cramps, bloating, and weight gain.  
These symptoms, according to the Veteran, became more severe and 
resulted in occasional "blackouts" due to pain.  The 
impression was chronic abdominal pain and bloating, suggestive 
of small bowel disease with partial / intermittent obstruction.  

The examiner also found the Veteran to have a past history of 
pelvic adhesive disease, endometriosis, and uterine adhesions.  
According to the examiner, the Veteran "understands that she is 
not acutely ill and will not be admitted to the hospital."  The 
examiner also recommended repeating gastrointestinal diagnostic 
testing, but stated that he "doubt[ed] treatable GI 
[gastrointestinal] case for the constellation of sx 
[symptoms]." 

The Veteran was admitted to LFH on December 30, 1997.  A history 
and physical examination performed at that time showed an 
admission diagnosis of recurrent, persistent, and progressive 
pelvic and abdominal pains; irritable bowel syndrome; suspected 
residual pelvic endometriosis; suspected bowel adhesions; and 
pains unresponsive to previous surgical and medical treatments.  
The Veteran reported subjective complaints of increasing pelvic 
pain, urinary problems, and sexual dysfunction in the four 
months prior to this period of hospitalization.

The Veteran was admitted for the purpose of performing an 
laparoscopic evaluation of her pelvic and abdominal pain.  Dr. 
Ahluwalia anticipated the presence of adhesions and possible 
endometriosis and if confirmed, he stated that surgical removal 
would be performed.  He discussed with the Veteran the surgical 
complications and possible injuries stemming from this 
procedure.  Dr. Ahluwalia noted that the Veteran had been on 
clear liquids for a period of two days prior to this admission.  
The Veteran understood and accepted the possible risks and 
elected to proceed with the laparoscopy and possible laparotomy.  

An operative note associated with this procedure dated December 
30, 1997 revealed that the Veteran underwent a laparoscopy with 
extensive enterolysis, release of the bowel bands, adhesions and 
obliterations of the small bowel and sigmoid colon, bilateral 
removal of residual ovarian tissue, cytoscopy, and 
sigmoidoscopy.  An ovarian biopsy performed that same day showed 
evidence of "simple cyst" on the left ovary.  The right ovary 
was characterized by atrophy and fibrosis as well as an 
additional portion of fibromuscular tissue.            

The Veteran submitted a statement to VA in February 1998 in 
support of her service connection claim for endometriosis.  In 
particular, the Veteran stated that she had continuing problems 
since June 1997 with dizziness, nausea, rapid weight gain, and 
fatigue, among other symptoms.  The Veteran also expressed 
frustration over the mounting medical bills associated with the 
December 30, 1997 surgical procedure.  According to the 
Veteran, she had to provide the surgeon with a $5,000 deposit 
(which she borrowed from her father) prior to the surgery.  
Following completion of the surgery, the Veteran estimated her 
additional bills to be in excess of $7,500.  She stated that 
she was unable to afford the bills and expressed the opinion 
that VA was "unfair" to her.

The Veteran filed the current claim for payment or 
reimbursement of unauthorized medical expenses in January 2004.  
At that time, the Veteran stated that she had to have the 
surgery done during the holiday season due to "excruciating 
pain" and that the Syracuse VAMC did not have a qualified 
surgeon to perform the procedure and "could not get one."

The Veteran testified before the undersigned VLJ in October 
2007 that she had "excruciating pain" beginning in June 1997 
which necessitated several examinations.  She also experienced 
nausea, abdominal pain, swelling, weight gain, and difficulty 
walking in the two weeks immediately prior to the December 30, 
1997 surgical procedure.  The Veteran indicated that the 
nearest VA surgical center was located in Syracuse, 
approximately 60 miles from her home, and that there were no 
specialists for female veterans on staff there at that time.  
According to the Veteran, VA told her to come to the emergency 
room in Syracuse for the procedure and that "whatever surgeon 
was on duty would perform whatever was necessary." 

The Veteran further noted that VA offered no assistance in 
"outsourcing" the procedure whereby VA would pay for the 
Veteran to have the procedure done at a private hospital by a 
specialist or a physician familiar with her case.  Instead, the 
Veteran elected to go to LFH to have the surgery performed by 
an endometriosis specialist familiar with her case.  

The Veteran stated that she attempted to gain preauthorization 
from VA prior to the surgery.  In this regard, the Veteran 
stated that the surgeon (Dr. Ahluwalia) submitted a statement 
to VA on her behalf.  She also stated that "VA was notified of 
this even prior to the operation."  However, the Veteran stated 
that VA never requested any additional information because 
"they were just trying to get through the holidays and whatever 
I did, if I didn't show up on their doorstep was fine with 
them."  

The Veteran also testified that she was required to pay a 
$5,000 deposit (which she borrowed from her father) when she 
arrived at the hospital so that the doctor would perform the 
surgery.  She developed complications from the surgery which 
required additional care and hospitalization.  The total cost 
for which she sought reimbursement was $11,509.  The Veteran 
also stated that she submitted all of the medical bills in her 
possession from this episode of care.  
  
In January 2010, VA reconsidered the Veteran's claim for payment 
or reimbursement of unauthorized medical expenses incurred on 
December 30, 1997 at LFH.  The Chief of Staff at the Syracuse 
VAMC denied the Veteran's claim on the basis that she underwent 
"not-emergent surgery; surgery schedule electively by Gyn."  

Similarly, a "clinical review" of the Veteran's claim 
undertaken by a registered nurse at the Syracuse VAMC dated 
February 2010 found that the care and services rendered at LFH on 
December 30, 1997 were not authorized in advance and "not 
provided emergently."  With regard to preauthorization, the 
nurse pointed out that VA providers initiated referrals to non-VA 
providers for elective procedures which could not be performed at 
VA.  (Emphasis added).  There was no such referral in this case.  
Moreover, the nurse stated that "VA does not approve requests 
from non-VA providers to provide services to veterans." 
(Emphasis added).   

The nurse also noted the following in reaching the conclusion 
that the care and services rendered on December 30, 1997 at LFH 
were non-emergent: (1) the Veteran was not admitted through the 
emergency department for the surgery; (2) the Veteran had been on 
a clear liquid diet for two days prior to admission, a typical 
initial preparation for planned abdominal surgery, according to 
the nurse; and (3) it would be "highly unusual" for a doctor to 
require up-front payment of $5,000 in an emergent situation.  

VA issued a supplemental statement of the case (SSOC) in February 
2010 in which the Veteran's claim for payment or reimbursement of 
unauthorized medical expenses was denied because the December 30, 
1997 surgery at LFH was deemed to be non-emergent.  The Veteran 
was given an opportunity to respond to the SSOC, but submitted no 
additional information or evidence following this notice.

Given the evidence of record, the preponderance of the evidence 
is against payment or reimbursement for unauthorized medical 
expenses incurred at a private medical facility on December 30, 
1997.  

Preliminarily, the Board must address the issue of whether the 
December 30, 1997 surgical procedure at LFH was previously 
authorized.  The Board finds that it was not.  The Board is aware 
that Dr. Ahluwalia submitted a statement to VA on December 16, 
1997 in which he offered to provide surgical care to the Veteran 
"pending your [VA] approval."  There is, however, no evidence 
of record that (1) VA requested a referral for a non-VA provider 
in this case; or (2) that VA approved a referral for the 
Veteran's procedure from Dr. Ahluwalia or other private provider.  
See February 2010 clinical review.  

The February 2010 clinical review nurse also indicated that 
VA's policy was to solicit referrals from non-VA providers when 
VA was unable to provide the needed services itself.  In this 
case, VA offered to provide surgery to the Veteran.  See 
December 12, 1997 contact form (noting that the surgery could 
be performed by the attending gynecological surgeon or a 
general surgeon).   

However, the Veteran elected not to have the surgery performed by 
VA because of concerns regarding the competence and skill of its 
surgeons as well as her unique set of medical circumstances.  See 
October 2007 hearing testimony.  In addition, the clinical review 
nurse stated that "VA does not approve requests from non-VA 
providers to provide services to veterans." (Emphasis added).  

In addition, there is no indication of record that the Veteran 
(or someone else on her behalf) contacted VA within 72 hours 
after the hour of admission in an attempt to secure authorization 
for the care and services rendered at LFH.  See 38 C.F.R. § 
17.54.  Accordingly, the Board finds that the December 30, 1997 
surgical procedure at LFH was not previously authorized.

The Board is aware that the Veteran provided statements and 
hearing testimony in which she suggested that VA preauthorized 
the surgical care in question.  The Veteran offered no objective 
evidence to substantiate this claim, despite repeated requests to 
do so.  Furthermore, the Veteran's contentions regarding the 
claimed preauthorization of the December 30, 1997 surgical 
procedure would be contrary to VA's guidelines for obtaining 
assistance from non-VA providers.  See February 2010 clinical 
review (noting that VA does not approve requests from non-VA 
providers to provide services to veterans).  There is no 
indication of record that the private surgery was pre-authorized 
by VA in 1997.  In addition, when the Veteran requested 
information as to what VA could do and who would do the surgery, 
on December 12, 1997, a VA physician indicated that a VA 
attending gynecologist or a general surgery service physician 
would perform the surgery.  The physician requested that the 
specialist fax information to VA, which her private physician did 
several days later.  When she was seen by VA on December 17, she 
expressed dismay with the course of the condition but understood 
that she was not acutely ill and would not be admitted to the 
hospital.  She also reported that she was willing to undergo 
additional tests.  She was advised to return to the clinic after 
her small bowel follow through.  There was no discussion of 
obtaining approval for private surgery.  In light of the evidence 
as a whole, the Board finds that any statements or testimony made 
by the Veteran regarding preauthorization for the December 30, 
1997 surgical procedure lack credibility and are outweighed by 
the credible, probative and competent objective evidence of 
record described immediately above.  These VA records were 
generated contemporaneous to the incidents and conversations in 
question and are entitled to a finding of credibility whereas the 
statements of the Veteran made many years after the events in 
question are not entitled to the same finding of credibility.   

Having found that the December 30, 1997 surgical procedure was 
not previously authorized by VA, the next step in the inquiry is 
to determine whether a medical emergency existed at the time the 
private care was rendered.  In this context, a medical emergency 
exists when the condition was of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  The Board finds no evidence of a medical emergency in 
this case.

The Board acknowledges that there is competing evidence regarding 
the severity of the Veteran's symptoms on December 30, 1997 at 
the time care was rendered at LFH.  While the Board may not 
reject a favorable medical opinion based on its own 
unsubstantiated medical conclusions, see Obert v. Brown, 5 Vet. 
App. 30, 33 (1993), the Board does have the authority to 
"discount the weight and probity of evidence in the light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In evaluating the probative value of competent 
medical evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:
 
The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
.  As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness and 
detail of the opinion are important factors in assessing the 
probative value of a medical opinion.  Prejean v. West, 13 Vet. 
444, 448-499 (2000).

As noted above, VA treatment records, private treatment records, 
and the Veteran herself indicated in documents associated with 
the duplicate CHR that her gynecological and gastrointestinal 
symptoms began getting progressively worse as early as June 1997 
and continued to deteriorate until the December 30, 1997 surgery.  
A careful review of the objective medical evidence of record 
beginning on December 11, 1997 failed to show, however, that her 
symptoms on December 30, 1997 were of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health. 

For instance, the Veteran was well enough to call VA to 
complain about the service it provided to her on December 11, 
1997.  She was also well enough to attend both a private and VA 
examination on the same day and while VA personnel encouraged 
her on two separate occasions to go to the local emergency 
department, she declined either because of the associated cost 
or because she was "busy."  Similarly, the Veteran was 
evaluated by numerous VA providers during the period of 
December 13-17, 1997.  While these examiners acknowledged the 
severity of the Veteran's symptoms, none of them instructed the 
Veteran to seek immediate medical treatment during that period.  
Instead, the VA examiners worked with the Veteran to create a 
treatment plan, sought additional specialized evaluations and 
diagnostic testing for her, and instructed her to follow-up 
"as needed" with the VA gynecological service for a diagnostic 
laparoscopy or laparotomy.  

On December 30, 1997, the Veteran was admitted to LFH for a 
surgical procedure.  The record does not reflect that this 
admission was through the emergency department or was the 
result of an emergency situation.  There was no objective 
evidence of record showing that the Veteran was in any kind of 
acute distress upon admission.  On the contrary, a history and 
physical examination conducted at that time showed the 
Veteran's vital signs to be stable and normal.  She was advised 
at that time of the risks associated with the surgical 
procedure and she provided informed consent to proceed after a 
lengthy discussion with Dr. Ahluwalia about the merits of the 
procedure.  It also appears that the Veteran consulted with her 
family and her former gynecologist before agreeing to the 
procedure.

The Veteran also testified in October 2007 that although her 
father took her to the hospital, she recalled being conscious 
and able to communicate at that time.  Additionally, it was 
noted that the Veteran had been on clear liquids for a period 
of two days prior to this admission, a common preoperative 
regimen for abdominal surgery, according to the February 2010 
clinical review nurse.  The Board finds these VA and private 
treatment records to be highly probative evidence regarding the 
severity of the Veteran's symptoms in the days leading up to 
and on December 30, 1997 as these records were generated 
contemporaneously to the incident in question.  

The Board's conclusion in this regard is buttressed by the 
January and February 2010 clinical reviews which denied the 
Veteran's claim for payment or reimbursement of unauthorized 
medical expenses on the grounds that her condition was non-
emergent on December 30, 1997.  Specifically, both the January 
and February 2010 examiners found no evidence of a medical 
emergency on December 30, 1997 because (1) the Veteran was not 
admitted through the emergency department for the surgery; (2) 
the Veteran was admitted for a scheduled, elective surgical 
procedure; (3) the Veteran had been on a clear liquid diet for 
two days prior to admission, a typical initial preparation for 
planned abdominal surgery; and (4) it would be "highly unusual" 
for a doctor to require up-front payment of $5,000 in an emergent 
situation.

In contrast, the Veteran provided statements and hearing 
testimony in which she described her pelvic and abdominal pain as 
"excruciating."  She also suggested that immediate medical care 
was necessary, evidenced in part by the fact that the procedure 
was performed during the holiday season.      

The Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay person 
is "competent to identify the medical condition"); see also, 
Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009).  Thus, the 
Veteran's lay statements and testimony regarding the severity of 
her symptoms on December 30, 1997 is competent evidence.  Barr v. 
Nicholson, 21 Vet. App. 303, 308-09 (2007).  Ultimately, however, 
the Board finds that the statements and testimony provided by the 
Veteran regarding the severity of her symptoms at the time that 
she sought treatment at LFH on December 30, 1997 lack credibility 
and are outweighed by the evidence discussed immediately above.

The controlling question in this case is whether the Veteran's 
condition on December 30, 1997 was of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  It was not for the reasons articulated above.  The Board 
is sympathetic to the Veteran's situation in this case, 
particularly to her belief that her symptoms were of an emergent 
nature.  

However, the Board finds that the Veteran's condition on December 
30, 1997 was not of such nature that a prudent layperson would 
have reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.  In fact, 
the onset of the Veteran's symptoms was several months prior to 
the surgical procedure on December 30, 1997.  The record also 
reflected that the Veteran had numerous private and VA 
consultations in the two weeks prior to the surgical procedure 
and that the surgical procedure itself was electively planned, 
thereby allowing her to prepare by taking a clear diet beginning 
two days prior to the surgery.  Accordingly, the surgery was not 
the result of an emergency medical situation.  The record further 
showed that the Veteran was to have additional testing by VA 
after she was seen there on December 17.  In addition to the 
December 17 gastrointestinal consult, the evidence shows that she 
had been seen and evaluated by the VA gynecological service in 
December and therefore could have been seen by VA concerning the 
reason she went to LFH on December 30, 1997.  Instead, she sought 
private treatment.  In determining that the treatment rendered on 
December 30, 1997 was not for an emergency, the Board takes into 
consideration the lay statements and testimony provided by the 
Veteran, which are found to lack credibility in light of the 
documentation of record that was prepared contemporaneous to the 
time prior to and leading up to the surgery.  The Board finds the 
objective documents created at that time to be credible and 
therefore entitled to great probative value.  The statements 
provided by the Veteran many years after the surgery concerning 
the necessity for emergency surgery are in conflict with the 
contemporaneous evidence and are therefore not credible.  

Also included in the duplicate CHR is a newspaper article dated 
January 2010 which discussed the Veteran's "fight" against VA 
over payment or reimbursement of unauthorized medical expenses in 
the current claim.  The Board is well aware of the Veteran's 
numerous complaints regarding the perceived unfairness of VA's 
adjudication process in this instance as well as her insistence 
that she is "owed" something by VA as it pertained to the 
December 30, 1997 surgical procedure.  

In this regard, the Board points out that the Veteran is service-
connected for post-operative residuals of endometriosis with 
total abdominal hysterectomy and removal of the ovaries  This 
disability is evaluated as 50 percent disabling.  The Board is 
also aware that the Veteran declined to receive continuing 
assessment and treatment for her gynecological symptoms at a VA 
medical facility in December 1997 for a variety of reasons 
discussed above.  

The Veteran elected to have surgery through a private physician.  
It is not VA's responsibility to pay or provide reimbursement so 
that the Veteran can be treated at a location and by a provider 
of her choosing with the expectation that VA will cover the costs 
incurred, especially where, as here, the Veteran failed to meet 
the threshold criteria for payment or reimbursement of 
unauthorized medical expenses.  See 38 U.S.C.A. § 1728; 38 C.F.R. 
§ 17.120.  

Moreover, the Board points out that payment or reimbursement for 
unauthorized medical expenses is not provided so that the monies 
can be used for whatever purpose the Veteran desires.  The 
Veteran testified in October 2007 that she declared formal 
bankruptcy in 2002.  Ostensibly, any debts incurred as a result 
of the December 30, 1997 surgical procedure would have been 
written off as uncollectible at that time.  

In a January 2010 newspaper article, the author noted that the 
Board "ruled in [the Veteran's] favor two years ago, but the VA 
later requested additional documentation."  Presumably, this 
article was written largely based on a history, albeit an 
incorrect one, which was provided by the Veteran.  As discussed 
in extensive detail above, the Board's December 2007 remand order 
was not a ruling in the Veteran's favor or a resolution of the 
issue on appeal, nor could it reasonably be interpreted as such.  
Instead, the Board remanded the case in order to obtain 
additional private and VA documentation.    

In light of the Veteran's inability to satisfy the criterion 
outlined in 38 C.F.R. § 38 C.F.R. § 17.120(b), the Board finds 
that any discussion as to whether a VA medical facility was 
feasibly available is unnecessary.  Similarly, the Board has 
considered whether payment or reimbursement for unauthorized 
medical expenses is warranted under the Veterans Millennium 
Health Care and Benefits Act.  See 38 U.S.C.A. § 1725 (West 
2002); 38 C.F.R. §§ 17.1000-17.1008 (2010).  Payment under these 
provisions are not warranted in this case because the Veterans 
Millennium Health Care and Benefits Act concerns payment or 
reimbursement for emergency treatment for non-service-connected 
disabilities in non-VA facilities.  As noted above, the Veteran 
sought payment or reimbursement for unauthorized medical expenses 
which resulted from a service-connected gynecological disability.  
In addition, the Board has already found that the services were 
not rendered in a medical emergency.  

In summary, the Board finds that payment or reimbursement of 
unauthorized medical expenses incurred by the Veteran at the 
Little Falls Hospital on December 30, 1997 is not warranted.  The 
Board has applied the benefit-of-the-doubt doctrine in reaching 
these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that 38 U.S.C.A. §§ 1725, 1728 was amended 
by The Veterans' Mental Health and Other Care Improvements Act 
of 2008.  See Pub. L. No. 110-387, § 1728, 122 Stat. 4110 (Oct. 
10, 2008).  The amendments contained therein concerned 
mandatory reimbursement for veterans receiving emergency 
treatment in non-VA medical facilities until transfer to a VA 
medical facility (provided that the other criteria for 
eligibility were met).  These amendments are not applicable to 
the instant case because the primary dispute here is whether 
the Veteran's condition constituted a medical emergency.  The 
definition of "emergency treatment" remained unchanged 
following the October 2008 amendments.  Furthermore, the Board 
need not determine here whether 38 U.S.C.A. § 1725 as revised 
effective October 10, 2008 is to be given retroactive effect as 
it is not applicable in this case.  Whether the version 
effective prior to October 10, 2008 or the version effective 
since October 10, 2008 is applied, the result is the same; the 
appeal must be denied.

The Veteran was not provided proper VCAA notice in this case.  
However, the Board finds that any notice errors with respect to 
the information and evidence needed to substantiate the Veteran's 
claim for payment or reimbursement of unauthorized medical 
expenses did not affect the essential fairness of the 
adjudication.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); see also, Bernard v. Brown, 4 Vet. App. 384 (1993).   

The Veteran's claim for payment or reimbursement of unauthorized 
medical expenses incurred at LFH on December 30, 1997 was denied 
by way of a decision dated February 2004 on the grounds that the 
claim was not timely filed.  In September 2004, after the initial 
unfavorable decision on the claim, the VAMC provided the Veteran 
with general notice regarding VA's duties to notify and assist 
her in substantiating her claim.  She was advised to submit 
evidence "tending to show that this [surgery] was not past the 
filing time limit of 2 years from the date of treatment."  
Regrettably, however, the Veteran was not provided with the 
information and evidence needed to substantiate a claim for 
payment or reimbursement of unauthorized medical expenses.  

That same month, the VAMC readjudicated the Veteran's claim by 
way of a statement of the case (SOC).  The SOC provided the 
Veteran, in complete detail,  with all of the information and 
evidence needed to substantiate the current claim for payment or 
reimbursement of unauthorized medical expenses under 38 C.F.R. §§ 
17.120, 17.130.  Accordingly, a reasonable person would be 
expected to understand what information and evidence is required 
to substantiate the claim.    
   
The Veteran's claim was previously before the Board in December 
2007 and remanded at that time for additional evidentiary 
development, to include obtaining private treatment records and 
outstanding billing statements for the December 30, 1997 episode 
of care, as well as an opinion concerning the claimed emergent 
nature of the Veteran's condition at the time care and services 
were rendered, whether VA medical facilities were feasibly 
available, and whether the Veteran obtained prior authorization 
from VA before receiving treatment at the private medical 
facility.  

Following the Board's remand, the Veteran was instructed in 
January 2008 to provide or authorize VA to obtain any and all 
outstanding medical bills from December 1997.  The Veteran was 
also asked to provide authorization to allow VA to obtain any 
other records that "have not been submitted to the VA."  That 
same month, VA requested outstanding medical records from the 
VAMC in Canandaigua, New York.  The Veteran also provided a 
signed consent form authorizing VA to obtain records from LFH.  
VA made a second request to the Veteran for any outstanding 
medical bills in October 2009.  Copies of VA and private 
treatment notes and/or medical records as well as some medical 
bills from the December 30, 1997 surgery were obtained.  However, 
the medical bills included in the duplicate CHR fall well short 
of the $11,509 claimed by the Veteran in this case.  The Veteran 
also stated in a January 2010 newspaper article that she no 
longer had copies of the receipts in question.

In January 2010, the Chief of Staff at the Syracuse VAMC denied 
the Veteran's claim on the basis that she underwent "non-
emergent surgery; surgery schedule electively by Gyn."  
Similarly, a "clinical review" of the Veteran's claim 
undertaken by a registered nurse at the Syracuse VAMC dated 
February 2010 found that the care and services rendered at LFH on 
December 30, 1997 were not authorized in advance and "not 
provided emergently."  The nurse articulated numerous reasons 
why the care and services rendered on December 30, 1997 at LFH 
were (1) not previously authorized; and (2) non-emergent.

Although the Board notes that neither the January 2010 opinion 
nor the February 2010 clinical review contained a discussion as 
to whether VA medical facilities were feasibly available, the 
Board finds no prejudice to the Veteran in issuing a final 
decision in this case, especially where, as here, the care and 
services rendered at LFH on December 30, 1997 was not previously 
authorized nor was it of such nature that a prudent layperson 
would have reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or health. As 
such, the Board finds substantial compliance with the December 
2007 remand order.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. 
App. at 146-47.

VA subsequently issued a supplemental statement of the case 
(SSOC) in February 2010 in which the Veteran's claim for payment 
or reimbursement for unauthorized medical expenses was denied 
because the December 30, 1997 surgery at LFH was deemed to be 
non-emergent.  The Veteran was given an opportunity to respond to 
the SSOC, but submitted no additional information or evidence 
following this notice.

Based on the notices provided to the Veteran, including the 
September 2004, January 2008, and October 2009 notice letters, 
the VAMC decision, the Board's December 2007 remand order, the 
September 2004 SOC, and the February 2010 SSOC, the Board finds 
that a reasonable person could be expected to understand what 
information and evidence was required to substantiate the claim.  

The information provided allowed the Veteran to effectively 
participate in the appeal process.  In this regard, the Veteran 
provided specific arguments during the pendency of this appeal in 
which she attempted to demonstrate the existence of a medical 
emergency.  See Veteran's January 2004 statement and October 2007 
hearing testimony.  In summary, the Board finds that any 
deficiency in the notice to the Veteran or the timing of the 
notice is harmless error.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the Veteran's claim.  The Board further finds 
that VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).          


	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred by the Veteran on December 30, 1997 at Little Falls 
Hospital is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


